              Case 17-12560-BLS        Doc 4612     Filed 03/10/21     Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                )   Chapter 11
                                                      )
WOODBRIDGE GROUP OF COMPANIES, LLC,                   )   Case No. 17-12560 (BLS)
et al.,                                               )
                                                      )   (Jointly Administered)
                          Remaining Debtors.          )

                    ORDER SCHEDULING OMNIBUS HEARING DATE


                IT IS HEREBY ORDERED, that the following omnibus hearing date has been

scheduled in the above-captioned matter:

             DATE                           TIME

         April 7, 2021               10:30 a.m. (Eastern Time) (Omnibus Hearing)


                IT IS HEREBY FURTHER ORDERED that the hearing shall take place at the

United States Bankruptcy Court for the District of Delaware, 824 Market Street, 6th Floor,

Courtroom No. 1, Wilmington, Delaware 19801 before the Honorable Brendan L. Shannon.




Dated: March 10th, 2021                      BRENDAN L. SHANNON
Wilmington, Delaware                         UNITED STATES BANKRUPTCY JUDGE
